Title: To Alexander Hamilton from John H. Buell, 10 March 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington March 10th. 1800
          
          I have been honored with yours of the 26th. Ulto. I have also received the General Order of the 1st. Instant which dissolves the General Court Martial of which Capt. McClary was president, had not this been the case I should have thought myself authorised to have substituted Capt. Bissel as president and ordered the Court to sit again for the trial of two Villians one of which is said to have deserted from Capt Pratt some years since at Middletown in Connecticut, and Enlisted at this Rendezvous and received his Bounty and is now in Gaol in this Town—And the other Deserted from Capt. Bissel at Westminster after having been fairly Enlisted and received his Bounty and is now in Gaol at New Fane—
          It appears to me Sir that the good of the Recruiting Service requires those two Fellows to be immediately tried and if found guilty to be made an Example—
          Should you see proper to order a General Court Martial and appoint Capt. Bissel president with directions for me to detail the Court as before and also to direct where the Court shall sit, it might save a great deal of Trouble Travail if Officers of the 16th. Regiment can be members of this Court (of which I have no doubt) it might be formed at Westminster without much trouble and can be even if the Court was to made up out of my Command—It would not occasion one third of the travail that it would to sit in this Town—
          Permit me Sir to state to you that this Town is in the southwest Corner of the state that all my Recruiting Rendezvous (Bennington excepted) is on the other side of the Mountain which is forty miles across and the worst road without exception that I have ever Travailed, whereas was I on the other side of the Mountain I should not only save the Mountain but should be 40 Miles nigher each Post—Westminster or Windsor is the place where all the stores for the Troops ought to be sent, upon the most moderate Calculations it cost the Public four times as much to take a Ton weight from Bennington to Westminster or Windsor as it would from New York to Westminster, and the transportation from either of those places to Newbury would not be half as much as from Bennington to Newbury, I have thought it my duty Sir to give you this Information and should it be your Choice for me to Remain here I am satisfied if you should think best for me to take my Quarters across the Mountain at Westminster or Windsor Leaving an Officer here I shall be satisfied to go immediately there con as the roads will soon be almost impassable—Conveyance of Letters by Mail to New York is about the same from those places as from this—
          I have lately returned from Visiting the different Recruiting Posts we have got upwards of forty of the best Recruits I have ever seen not one over thirty five and very few over twenty five, they are fine handsome Green Mountains Boys, If we are to Recruit more than two Companies we shall want more Clothing by the time it can be made and forwarded—I have not a doubt but we can get a full Battalion if Required—
          The General Orders of the first Instant does not mention what is to be done with the two Soldiers which were tried Prentice was Enlisted for our Regiment I take it for granted that he is to remain with me. Hall the Drummer Belongs to the first Regt. of Artillery—Shall he be sent to that Regt., to the 16th. or shall he remain with me. he is a very serviceable man and is a very serviceable man great acqusition to our Recruiting—I have been told that there is a Law making provision for Officers which are obliged to travel, if so I have not Received it I have made a point of giving Orders on the Contractor for transportation of Officers going to their Different Recruiting Rendezvous and also to and from the General Court Martial, I wish Sir for your directions on this point—
          Enclosed is the Desription of a Deserter from this place and the only Instance except the one now in Gaol
          I have the honor to remain Sir with the greatest Respect Your Humbl. Servt.
          
            John H. Buell Major
             U.S. 2d. Regt. Infy.
          
          Major Genl. Hamilton—
        